Appeal from a judgment of the County Court of Greene County (Fromer, J.), rendered July 24, 1986, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
The sentence imposed, an indeterminate prison term of 5 to 15 years for third degree criminal sale of a controlled substance, was less than the maximum and was part of the plea-bargain agreement made with defendant. These circumstances, coupled with the fact that the sentence was made concurrent with sentences imposed upon defendant in other counties for related crimes, warrant rejecting defendant’s claim that the sentence was harsh or excessive (see, People v Du Bray, 76 AD2d 976).
Judgment affirmed.
Kane, J. P., Casey, Mikoll, Yesawich, Jr., and Mercure, JJ., concur.